Exhibit 10.17

 

LOGO [g140812exb_001.jpg]    ACE INA    212.827 4423 tel    Human Resources   
   1133 Ave of the Americas    Phillip.Cole@ace-ina.com    44th Floor   
www.ace-ina.com    New York, NY 10036      

 

Phillip B. Cole

      Global Human Resources Officer   

March 30, 2010

Mr. Philip Bancroft

Chief Financial Officer

1133 Avenue of the Americas

New York, NY 10036

Dear Phil:

As a follow-up to our discussion yesterday regarding the severance provision in
your employment contract with ACE that was executed upon your hire in December
of 2001, please accept this letter as written confirmation that the automatic
renewal of the severance agreement terms will cease effective April 1st, 2010
and the severance terms will expire on April 1st, 2013. At such time as your
current severance terms expire, you will be eligible to participate in the ACE
Limited Executive Severance Plan.

 

Sincerely,

/s/ Phillip Cole

Phillip Cole